DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-18 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The primary reason for allowance is that the claims recite the limitations 
“determine a predetermined number of response candidates of reference fingerprints from the plurality of matching reference fingerprints based on first bit error rates corresponding to the plurality of matching reference fingerprints, the predetermined number of response candidates of reference fingerprints corresponding to lowest bit error rates based on the first bit error rates;
In response to determining the predetermined number of response candidates of reference fingerprints corresponding to lowest bit error rates, perform a second-pass match of the query fingerprint against the predetermined number of response candidates of reference fingerprints, the query fingerprint sub-sampled by the first factor and the predetermined number of response candidates of reference fingerprints sub-sampled the second factor, the second-pass match including determine second bit error rates for each of the predetermined number of response candidates of reference fingerprints; and
In response to performing the second-pass match, provide a selected reference fingerprint from the predetermined number of response candidates of reference fingerprints to the media identification query, the selected reference fingerprint chosen based on a criterion for the second bit error rates determined for the predetermined number of response candidates” which, in combination with the other recited features, are not taught and/or suggested either singularly or in combination within the prior art.
The closest prior art references are Ioffe (U.S Pat # 8069176), Bauer (U.S Pub # 20130279740) and Lempel (U.S Pub # 20130345840) that disclose a matching fingerprinting system. The references fail however to specifically teach and or suggest the specific features as highlighted above. 

Conclusion
                                                                                                                                                                                                                                                                                                                
                                                                                                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WU whose telephone number is (571)272-2033.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on 5712703750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.W./Examiner, Art Unit 2166                                                                                                                                                                                                        
                                                                                                                                                                                               
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166